August 1, 2017




                               JUDGMENT

                The Fourteenth Court of Appeals
                     SAMUEL HERNANDEZ, Appellant

NO. 14-16-00346-CR
NO. 14-16-00347-CR                      V.


                      THE STATE OF TEXAS, Appellee


                    ________________________________

      These consolidated causes were heard on their respective records. Having
inspected the records, this Court finds no error in the judgments.
     In Cause No. 14-16-00346-CR, this Court orders the judgment of the court
below AFFIRMED. We further order this decision certified below for observance.
     In Cause No. 14-16-00347-CR, this Court orders the judgment of the court
below AFFIRMED. We further order this decision certified below for observance.